DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s cancelation of claims 1-20 and addition of claims 21-40 filed on 12/11/2020 are acknowledged by the examiner.
Claims 1-20 have been canceled 
Claims 21-40 are pending.
Claims 21-40 are examined.

Response to Arguments
Applicant’s cancelations to claims 1-20 and new claims 21-40 filed on 12/11/2020 have changed the scope of the claims. Therefore, Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection laid out below. 

Claim Objections
Claim 27 is objected to because of the following informalities:  Examiner is suggesting “the plane of said exterior perimeter” in lines 2-3 be written as “a .  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 35-36, and 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 23, 35-36, and 39-40, examiner is unable to find support for the comparison between the surface area of the pleated filter compared to the area of the exterior perimeter (of the rear frame). Examiner only sees support in the specification of the pleated filter having a greater surface area compared to the surface area of the flat filter being at least 100% in claims 35 and 36 and 50% in claims 39 and 40 respectfully in [0052] of the applicant’s specification. Examiner is unable to find support for this limitation in the spec and leads the examiner to believe that the applicant was not in position of the claimed invention at the time of filing and is thus being considered as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23, 35-36, and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22-23, 35-36, and 39-40 recites the limitation pleated shape in claims 22-23, 35-36, and 39-40 which renders the scope of the claim to become indefinite. The term “a pleated shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, the figures do not show or describe there being a pleated shape relating to a how the term pleated is defined in the dictionary, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term pleat or pleated is defined as “a fold in cloth made by doubling material over on itself” as referred to by the Merriam-Webster’s dictionary definition. Applicant can be their own lexicographer but examiner is unsure how best to interpret this limitation. (For purposes of compact prosecution, under broadest reasonably interpretation, the examiner is interpreting the term “pleated shape” to mean “capable of having a folded/ruffled design that is not necessarily folded onto itself.”)
Claims 39 and 40 recite the limitation "said exterior skeletal frame" in line 7 and line 6 respectfully.  There is insufficient antecedent basis for this limitation in the respective claim. For purposes of compact prosecution, the examiner is interpreting the exterior skeletal frame as the perimeter of the rear frame.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-27,29-31,34-36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Steve Waterford (US Patent Application Publication No. 2015/0314148 A1), hereinafter Waterford.

Regarding Claim 21, Waterford discloses a mask assembly (101a, see Figs 12-18) comprising: 
(a) a bowl-shaped front section (the section (r) of 101a that faces out relative to the users face in a convex manner is thus considered as being bowl shaped, see annotated Fig 14B) comprising: 
(i) a central area (the central most area of the front section (r) of 101a, see Figs 12-18 and annotated Fig 14B); 
(ii) a nasal area (x, see annotated Fig 14B; the area of front section r relative to the nose of the user); 
(iii) a chin area (y, see annotated Fig 14B; the area of front section r relative to the chin of the user); and 

(b) a facial skirt (the peripheral border portion of 101a that touches the user’s face when the device is in use; z, see annotated Fig 14B; [0125]), wherein a first side of said facial skirt abuts said rim of said front section (the rim and the facial skirt are one in the same and is thus considered as abutting, [0125]); 
(d) a lower vent located in said chin area primarily along said upwardly curved area of said front section (102, see Figs 12-18; [0087] and [0105]); 
 (e) a strap for placing said mask assembly on a face (104, see Fig 14B; [0089] and [0094]-[0096]); and 
(f) a filter insert assembly (117 and [0110]; see Fig 12 and [0109]-[0112]) comprising: 
(i) a filter material (117, see Fig 12; [0109]-[0112]); and 
(ii) a rear frame ([0110]), wherein said rear frame comprises: 
(1) an exterior perimeter configured to fit in said front section (the exterior perimeter of filter frame with the filter material is capable of fitting in front section r of 101a when the device is in use, see Fig 17 and [0109]-[0112]); and 
(2) an at least two cross members to support said filter material (115 and 116, see Fig 17 and [0111]), and wherein said at least two cross members run parallel to each other (115 and 116 run parallel relative to each other, see Fig 17).  

    PNG
    media_image1.png
    550
    729
    media_image1.png
    Greyscale

Waterford does not explicitly disclose having a pair of upper vents located in said nasal area primarily along said upwardly curved area of said front section.
However, Waterford teaches in an alternative embodiment of the mask assembly (300a, see Figs 25-28) wherein the mask assembly comprises a pair of upper vents located in said nasal area primarily along said upwardly curved area of said front section (310, see Fig 26; [140])  for the purpose of supporting improved nose breathability thus enhancing the overall device ([0140],[0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Waterford to include a pair of upper vents as taught by the alternative embodiment of Waterford in order to enhance the overall device by enabling exhalation near the nasal area of the device which in turn would result in supporting improved nose breathability ([0140],[0144]). 
The modified Waterford discloses the invention above.
a pair of lower vents at this location.
Waterford further teaches in an alternative embodiment (200a, see Figs 19 and 20) wherein the mask assembly comprises a pair of lower vents located in said chin area primarily along said upwardly curved area of said front section (212, see Fig 20; [0131]) for the purpose of keeping the users exhalations away from those he or she may be interacting with thus enhancing the overall invention ([0131],[0144]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower vent disclosed by Waterford with the pair of lower vents as further taught by the alternative embodiment of Waterford in order to enhance the overall device by preventing the users exhalations away from those he or she may be interacting with ([0131],[0144]).
	The modified Waterford discloses the invention above.
	As combined, although the modified Waterford discloses a filter insert assembly comprising a rear frame having cross members, Waterford does not explicitly disclose wherein said at least two cross members run from one end of said exterior perimeter to the other end of said exterior perimeter.
	However, Waterford further discloses in the alternative embodiment (200a, see Figs 19-24) wherein the mask assembly comprises an analogous filter insert assembly (220,226,228,230, see Figs 21-24; [0132]-[0135]) having a rear frame (220, see Fig 22A) having an exterior perimeter (the exterior perimeter of 220, see Fig 22A; the exterior perimeter is capable of fitting in the front section of the device when in use) and at least two cross members (the cross members of 220, see Fig 22A), wherein said at least two cross members run from one end of said exterior perimeter to the other end of said exterior perimeter (the cross members of 220 are parallel relative to one another and run from one end 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear frame and filter material disclosed by Waterford with the rear frame and filter material as further taught by the alternative embodiment of Waterford in order to enhance the overall device by providing better securement of the filter material when the device is in use (see Figs 21-24 and [0132]-[0135]).

Regarding claim 22, the modified Waterford discloses the mask assembly of claim 21.
As combined, the modified Waterford further discloses wherein said filter material (226) is flat before it is placed against said rear frame (filter material 226 configures to the shape of the rear frame 220 and is thus capable of being flat prior to being placed against rear frame 220 as depicted in Figs 22A and 22B) wherein said rear frame causes said filter material to take a pleated shape when placed in said mask assembly (from the examiner’s interpretation provided above under broadest reasonable interpretation, 220 and 226 are “capable of having a folded/ruffled design that is not necessarily folded onto itself” and are therefore capable of taking on a pleated design; see Figs 21-24, [0132]-[0133] ,and [0135]).  

Regarding claim 23, the modified Waterford discloses the mask assembly of claim 21.
As combined, the modified Waterford further discloses wherein said filter material (226) has a pleated shape (see Fig 22A and 22B and [0133]; from the examiner’s interpretation provided above under broadest reasonable interpretation, 220 and 224 of 220 are “capable of having a folded/ruffled design that is not necessarily folded onto itself” and are therefore capable of causing said filter material filter material 226 configures to the shape of the rear frame 220 as depicted in Figs 22A and 22B) such that the surface area of said filter material is greater than the area defined by said exterior perimeter ([0080] and [0132]-[0135]; the filter material is capable of being varied and that there is an increase in capture of airborne pathogens and particles by having an S-shaped curved section and is  thus capable of having a surface area greater than relative to the area of the exterior perimeter); and wherein said filter material fits over said rear frame (filter material 226 is fitted to abut said rear frame 220 and is thus capable of fitting over said rear frame, see Figs 22A and 22B).  

Regarding claim 24, the modified Waterford discloses the mask assembly of claim 21.
The modified Waterford further discloses wherein said pair of upper vents (310) are configured to create an oblique airflow pattern over said filter material when a wearer inhales (310, see Fig 26; [140]; the pair of upper vents 310 are configured to create an oblique airflow pattern over said filter material under continual respiration (inhalation and exhalation) of the user when the device is in use).

Regarding claim 25, the modified Waterford further discloses the mask assembly of claim 21.
As combined, the modified Waterford does not explicitly disclose wherein said filter insert assembly further comprises a front frame.
However, Waterford further teaches in another embodiment (200a, see Figs 19-24) having an analogous filter insert assembly (220,226,228,230, see Figs 21-24; [0132]-[0135]) comprising of an analogous rear frame (220, see Figs 21-24), and an analogous filter material (226, see Figs 21-24; [0132]-[0133] and [0135]) wherein the analogous filter insert assembly (220,226,228,230) further comprises of having a front frame (228, see Figs 21-24; the examiner is interpreting the term “frame” to be defined as “an open case or structure made for admitting, enclosing, or supporting something” as referred to by the Merriam-Webster’s dictionary definition) for purposes of allowing easy insertion and extraction of the rear frame and filter material ([0133] and [0135]).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter insert assembly disclosed by the modified Waterford with an analogous filter insert assembly that includes having a front frame as taught by Waterford in an analogous embodiment in order to provide easy insertion and extraction of the rear frame and filter material of the filter insert assembly, thereby enhancing the reusability of the mask ([0133] and [0135]).
 
Regarding claim 26, the modified Waterford discloses the mask assembly of claim 25.
As combined, the modified Waterford further discloses wherein said filter material (226) is located between said front frame (228) and said rear frame (220)(see Figs 21-24;[0132]-[0133] ,and [0135]).  

Regarding claim 27, the modified Waterford discloses the mask assembly of claim 21.
The modified Waterford further discloses wherein said at least two cross members (the cross members of 220, see Fig 22A) are curved and extended up from the plane of said exterior perimeter (the cross members are shown in Fig 22A to be capable of being curved and extending up from the plane of said perimeter of 220, see Fig 22A), wherein the entirety of said exterior perimeter is in a single plane (the exterior perimeter of 220 is a single plane, see Fig 22A).  

Regarding claim 29, the modified Waterford discloses the mask assembly of claim 21.
The modified Waterford further discloses wherein said filter insert assembly (the modified filter insert assembly of the modified Waterford, see claim 1) is permanently attached to said mask assembly 

Regarding claim 30, the modified Waterford discloses the mask assembly of claim 21.
The modified Waterford further discloses wherein said filter material (226) comprises at least one active filter layer ([0133]).

Regarding claim 31, the modified Waterford discloses the mask assembly of claim 21. 
The modified Waterford further discloses wherein said filter material comprises a plurality of multiple active layers ([0133]; 226 is capable of comprising of multiple active layers/surfaces).

Regarding claim 34, the modified Waterford discloses the mask assembly of claim 31.
The modified Waterford further discloses wherein an at least one of said plurality of multiple active layers releases silver ions when said at least one of said plurality of multiple active layers is exposed to an amount of moisture ([0133]; one of the layers is capable of comprising of an active layer of silver that is capable of activing when exposed to an amount of moisture).  

Regarding claim 35, the modified Waterford discloses the mask assembly of claim 22.
The modified Waterford further discloses wherein said pleated shape assumed by said filter material results in at least more surface area when compared to the area defined by said exterior perimeter ([0080] and [0132]-[0135]; the filter material is capable of being varied and that there is an increase in capture of airborne pathogens and particles by having an S-shaped curved section).
Although Waterford discloses in paragraphs [0080] and [0132]-[0135] that the pleated filter material has a greater surface area compared to the area of the exterior perimeter of the rear frame 
However, Waterford further teaches that the facemask can be manufactured through additive manufacturing methodologies/materials ([0083]) where Waterford further defines as “a process of making a three-dimensional solid object of virtually any shape from a digital model” ([0065]).
It is noted that the applicant has provided no form of criticality in the specification as to what the novelty/significance is of having a 100% difference in surface area. Furthermore, one of ordinary skill in the art of mathematics would know that any kind of pleated surface will always have a greater surface area compared to the surface area of an unpleated surface, so long as both surfaces are of similar dimension in two-dimensional space (i.e. having the same area). By creating a plane (220) with many folds/curves, one increases the necessary distance need to travel or in this case, the necessary amount of material (226) needed to cover the surface of the plane (i.e. the amount of filter material needed to cover the curved frames). Additionally, one of ordinary skill in the art of mathematics would know that one can further increase the surface area of the pleated/waved/curved surface by increasing the physical number of pleats/waves/curves and/or by increasing the heights (amplitudes) of the pleats/waves/curves. In conclusion, the examiner contends that Waterford indeed contemplated the capabilities of additive manufacturing and that he would have thus been more than capable of manufacturing a filter frame shape, such as an S-shaped curved one, that would allow for the surface area of the filter material when coving the custom shaped filter frame to be 100% greater compared to the surface area of the filter material when covering a flat frame. 
Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter frame disclosed by Waterford using the techniques such as additive manufacturing as taught by Waterford, in order to 

Regarding claim 36, the modified Waterford discloses the mask assembly of claim 23.
The modified Waterford further discloses wherein said pleated shape assumed by said filter material results in at least more surface area when compared to the area defined by said exterior perimeter ([0080] and [0132]-[0135]; the filter material is capable of being varied and that there is an increase in capture of airborne pathogens and particles by having an S-shaped curved section).
Although Waterford discloses in paragraphs [0080] and [0132]-[0135] that the pleated filter material has a greater surface area compared to the area of the exterior perimeter of the rear frame and its significance of allowing an increase in capture of airborne pathogens and particles, Waterford does not explicitly disclose the comparative percentage value of surface area between the pleated filter material and the area of the exterior perimeter of the rear frame being 100%. 
However, Waterford further teaches that the facemask can be manufactured through additive manufacturing methodologies/materials ([0083]) where Waterford further defines as “a process of making a three-dimensional solid object of virtually any shape from a digital model” ([0065]).
It is noted that the applicant has provided no form of criticality in the specification as to what the novelty/significance is of having a 100% difference in surface area. Furthermore, one of ordinary skill in the art of mathematics would know that any kind of pleated surface will always have a greater surface area compared to the surface area of an unpleated surface, so long as both surfaces are of similar dimension in two-dimensional space (i.e. having the same area). By creating a plane (220) with many folds/curves, one increases the necessary distance need to travel or in this case, the necessary amount 
Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter frame disclosed by Waterford using the techniques such as additive manufacturing as taught by Waterford, in order to manufacture a filter frame that has a 100% greater surface area than a flat filter frame, thereby increasing the amount of filter material need to cover the frame and thus resulting in an overall increased capture of airborne pathogens and particles and increased spread of infection ([0080],[0083],[0065],[0132]-[0135] and [0144]-[0145]).

Regarding claim 39, the modified Waterford discloses the mask assembly of claim 21.
The modified Waterford further discloses wherein said filter material (226) is flat before it is placed against said rear frame (filter material 226 configures to the shape of the rear frame 220 and is thus capable of being flat prior to being placed against rear frame 220 as depicted in Figs 22A and 22B) wherein said rear frame causes said filter material to take a pleated shape when placed in said mask assembly (from the examiner’s interpretation provided above under broadest reasonable interpretation, capable of having a folded/ruffled design that is not necessarily folded onto itself” and are therefore capable of taking on a pleated design; see Figs 21-24, [0132]-[0133] ,and [0135]); 
wherein, said pair of upper vents (310) are configured to create an oblique airflow pattern over said filter material when a wearer inhales (310, see Fig 26; [140]; the pair of upper vents 310 are configured to create an oblique airflow pattern over said filter material under continual respiration (inhalation and exhalation) of the user when the device is in use); 
wherein said at least two cross members (the cross members of 220, see Fig 22A) are curved and extended out from said exterior skeletal frame (the cross members are shown in Fig 22A to be capable of being curved and extending up from the plane of said perimeter of rear frame 220, see Fig 22A) (for purposes of compact prosecution, the examiner is interpreting the exterior skeletal frame as the perimeter of the rear frame); 
wherein said filter material (226) comprises at least one active filter layer ([0133]); 
wherein said active layer releases silver ions when said active layer is exposed to an amount of moisture ([0133]; one of the layers is capable of comprising of an active layer of silver that is capable of activing when exposed to an amount of moisture); and 
wherein said pleated shape assumed by said filter material results in at least more surface area when compared to the area defined by said exterior perimeter ([0080] and [0132]-[0135]; the filter material is capable of being varied and that there is an increase in capture of airborne pathogens and particles by having an S-shaped curved section).
Although Waterford discloses in paragraphs [0080] and [0132]-[0135] that the pleated filter material has a greater surface area compared to the area of the exterior perimeter of the rear frame and its significance of allowing an increase in capture of airborne pathogens and particles, Waterford does not explicitly disclose the comparative percentage value of surface area between the pleated filter material and the area of the exterior perimeter of the rear frame being 50%. 

It is noted that the applicant has provided no form of criticality in the specification as to what the novelty/significance is of having a 50% difference in surface area. Furthermore, one of ordinary skill in the art of mathematics would know that any kind of pleated surface will always have a greater surface area compared to the surface area of an unpleated surface, so long as both surfaces are of similar dimension in two-dimensional space (i.e. having the same area). By creating a plane (220) with many folds/curves, one increases the necessary distance need to travel or in this case, the necessary amount of material (226) needed to cover the surface of the plane (i.e. the amount of filter material needed to cover the curved frames). Additionally, one of ordinary skill in the art of mathematics would know that one can further increase the surface area of the pleated/waved/curved surface by increasing the physical number of pleats/waves/curves and/or by increasing the heights (amplitudes) of the pleats/waves/curves. In conclusion, the examiner contends that Waterford indeed contemplated the capabilities of additive manufacturing and that he would have thus been more than capable of manufacturing a filter frame shape, such as an S-shaped curved one, that would allow for the surface area of the filter material when coving the custom shaped filter frame to be 50% greater compared to the surface area of the filter material when covering a flat frame. 
Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter frame disclosed by Waterford using the techniques such as additive manufacturing as taught by Waterford, in order to manufacture a filter frame that has a 50% greater surface area than a flat filter frame, thereby increasing the amount of filter material need to cover the frame and thus resulting in an overall 

Regarding claim 40, the modified Waterford discloses the mask assembly of claim 21.
The modified Waterford further discloses wherein said filter material (226) has a pleated shape (see Fig 22A and 22B and [0133]; from the examiner’s interpretation provided above under broadest reasonable interpretation, 220 and 224 of 220 are “capable of having a folded/ruffled design that is not necessarily folded onto itself” and are therefore capable of causing said filter material 226 of taking on a pleated shape)(filter material 226 configures to the shape of the rear frame 220 as depicted in Figs 22A and 22B); 
wherein, said pair of upper vents (310) are configured to create an oblique airflow pattern over said filter material when a wearer inhales (310, see Fig 26; [140]; the pair of upper vents 310 are configured to create an oblique airflow pattern over said filter material under continual respiration (inhalation and exhalation) of the user when the device is in use); 
wherein said at least two cross members (the cross members of 220, see Fig 22A) are curved and extended out from said exterior skeletal frame (the cross members are shown in Fig 22A to be capable of being curved and extending up from the plane of said perimeter of rear frame 220, see Fig 22A) (for purposes of compact prosecution, the examiner is interpreting the exterior skeletal frame as the perimeter of the rear frame); 
wherein said filter material (226) comprises at least one active filter layer ([0133]); 
wherein said active layer releases silver ions when said active layer is exposed to an amount of moisture ([0133]; one of the layers is capable of comprising of an active layer of silver that is capable of activing when exposed to an amount of moisture); and 
the filter material is capable of being varied and that there is an increase in capture of airborne pathogens and particles by having an S-shaped curved section).
Although Waterford discloses in paragraphs [0080] and [0132]-[0135] that the pleated filter material has a greater surface area compared to the area of the exterior perimeter of the rear frame and its significance of allowing an increase in capture of airborne pathogens and particles, Waterford does not explicitly disclose the comparative percentage value of surface area between the pleated filter material and the area of the exterior perimeter of the rear frame being 50%. 
However, Waterford further teaches that the facemask can be manufactured through additive manufacturing methodologies/materials ([0083]) where Waterford further defines as “a process of making a three-dimensional solid object of virtually any shape from a digital model” ([0065]).
It is noted that the applicant has provided no form of criticality in the specification as to what the novelty/significance is of having a 50% difference in surface area. Furthermore, one of ordinary skill in the art of mathematics would know that any kind of pleated surface will always have a greater surface area compared to the surface area of an unpleated surface, so long as both surfaces are of similar dimension in two-dimensional space (i.e. having the same area). By creating a plane (220) with many folds/curves, one increases the necessary distance need to travel or in this case, the necessary amount of material (226) needed to cover the surface of the plane (i.e. the amount of filter material needed to cover the curved frames). Additionally, one of ordinary skill in the art of mathematics would know that one can further increase the surface area of the pleated/waved/curved surface by increasing the physical number of pleats/waves/curves and/or by increasing the heights (amplitudes) of the pleats/waves/curves. In conclusion, the examiner contends that Waterford indeed contemplated the capabilities of additive manufacturing and that he would have thus been more than capable of 
Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filter frame disclosed by Waterford using the techniques such as additive manufacturing as taught by Waterford, in order to manufacture a filter frame that has a 50% greater surface area than a flat filter frame, thereby increasing the amount of filter material need to cover the frame and thus resulting in an overall increased capture of airborne pathogens and particles and increased spread of infection ([0080],[0083],[0065],[0132]-[0135] and [0144]-[0145]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Steve Waterford (US Patent Application Publication No. 2015/0314148 A1), hereinafter Waterford, in view of Edward Montesi (US 4,630,604), hereinafter Montesi.

Regarding claim 28, the modified Waterford discloses the mask assembly of claim 25.
The modified Waterford does not explicitly disclose wherein said front frame comprises a front-frame cross member. 
 Montesi teaches of an analogous front frame (14) comprising a front-frame cross member (24) for the purpose of providing support for holding the filter into place (Col 4, lines 37-43).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the front frame disclosed by Waterford to comprise a front-frame cross member as taught by Montesi, in order to provide support for holding the filter into place (Col 4, lines 37-43).

Claim 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Steve Waterford (US Patent Application Publication No. 2015/0314148 A1), hereinafter Waterford, in view of Saroch et al.  (US Patent Application Publication No. 2014/0026897 A1), hereinafter Saroch.

Regarding claim 32, the modified Waterford discloses the mask assembly of claim 30.
Although the modified Waterford further discloses in paragraphs [0133] wherein said at least one active filter layer comprises silver, Waterford does not explicitly disclose that it comprises of silver nanoparticles.
However, Saroch teaches of and analogous active filter layer ([0042]), wherein the at least one active filter layer comprises silver nanoparticles ([0042]), for the purpose of providing a biocidal substance that is capable of filtering the outside air and removing biological impurities (abstract, [0042])  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of the active filter layer disclosed by Waterford to comprise of silver nanoparticles as taught by Saroch, in order to provide a biocidal substance that is capable of filtering the outside air and removing biological impurities (abstract, [0042])  

Regarding claim 33, the modified Waterford discloses the mask assembly of claim 31.
Although the modified Waterford further discloses in paragraphs [0133] wherein at least one of said plurality of multiple active layers comprises silver, Waterford does not explicitly disclose that it comprises of silver nanoparticles.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of the at least one of said plurality of multiple active layers disclosed by Waterford to comprise of silver nanoparticles as taught by Saroch, in order to provide a biocidal substance that is capable of filtering the outside air and removing biological impurities (abstract, [0042])  

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Steve Waterford (US Patent Application Publication No. 2015/0314148 A1), hereinafter Waterford, in view of Burton P Franklin et al. (US Patent No. 3,308,816), hereinafter Franklin.

Regarding claim 37, the modified Waterford discloses the mask assembly of claim 21.
Although Waterford discloses in paragraphs [0132] and [0134] that the mask assembly is made of a hard plastic and is configured to be disinfected (the filter insert assembly is part of the mask assembly), Waterford does not explicitly disclose that the disinfecting is done via boiling.
However, Franklin teaches of an analogous mask assembly (Figs 1-7), made of an analogous material (Col 2, lines 32-42) wherein the mask assembly is capable of being disinfected via boiling (Col 2, lines 32-42; autoclaving involves the process of boing water in order to generate steam), for the purpose of sterilizing the device (Col 2, lines 32-42).
Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disinfecting of the mask 

Regarding claim 38, the modified Waterford discloses the mask assembly of claim 21.
Although Waterford discloses in paragraphs [0132] and [0134] that the mask assembly is made of a hard plastic and is configured to be disinfected (the filter insert assembly is part of the mask assembly), Waterford does not explicitly disclose that the disinfecting is done via autoclaved.
However, Franklin teaches of and analogous mask assembly (Figs 1-7), made of an analogous material (Col 2, lines 32-42) wherein the mask assembly is capable of being disinfected via autoclaved (Col 2, lines 32-42) for the purpose of sterilizing the device (Col 2, lines 32-42).
Therefore, the examiner contends that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disinfecting of the mask assembly disclosed by Waterford to be capable of being disinfected via boiling as taught by Franklin, in order to allow sterilization of the device (Col 2, lines 32-42).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         

/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786